ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on July 29, 1980 (386 So.2d 1251, Fla.App.) affirming in part and reversing in part the judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 23, 1981, 403 So.2d 408, and mandate now lodged in this court, affirmed in part and reversed in part and remanded the cause with instructions.
*313NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on September 26,1980 is withdrawn the judgment of this court filed in this cause on July 29, 1980, except as is affirmed by the judgment of the Supreme Court dated July 23, 1981, is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The judgment appealed from herein is reversed in part and affirmed in part and the cause is remanded to the trial court with instructions to reinstate the trial court’s alimony award. Costs allowed shall be taxed in the trial court (Rule 9.400 a Florida Rules of Appellate Procedure).